
	

115 HR 3729 RH: Comprehensive Operations, Sustainability, and Transport Act of 2017
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 356
		115th CONGRESS1st Session
		H. R. 3729
		[Report No. 115–481, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2017
			Mr. Nunes (for himself and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 21, 2017
			Additional sponsors: Mr. Curbelo of Florida, Ms. Jenkins of Kansas, and Mr. Peterson
		
		
			December 21, 2017
			Reported from the Committee on Ways and Means with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			December 21, 2017
			The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
			For text of introduced bill, see copy of bill as introduced on September 11, 2017
		
			
		
		A BILL
		To amend titles XI and XVIII of the Social Security Act to facilitate provider and supplier cost
			 reporting of ambulance services under the Medicare program, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Comprehensive Operations, Sustainability, and Transport Act of 2017. 2.Ground ambulance services cost reporting requirement (a)In generalSection 1121 of the Social Security Act (42 U.S.C. 1320a) is amended—
 (1)in subsection (a)— (A)by striking For the purposes of and inserting Subject to subsection (d), for the purposes of;
 (B)by inserting suppliers of ground ambulance services, after health maintenance organizations,; and (C)in the matter following paragraph (5), by adding the following new sentence: Not later than December 31, 2019, the Secretary shall modify the uniform reporting system for providers of services with respect to ambulance services to ensure that such system contains information similar (as determined by the Secretary) to information required under the uniform reporting system for suppliers of ground ambulance services.; and
 (2)by adding at the end the following new subsection:  (d)In the case of a supplier of ground ambulance services that furnishes such services for fewer than 20 individuals entitled to benefits under part A of title XVIII and enrolled under part B of such title in a cost reporting period (as defined by the Secretary), the Secretary may modify the requirements for inclusion of any information specified in subsection (a) in reports made in accordance with the uniform reporting systems established under this section with respect to such services..
 (b)Suspension of payment for ground ambulance services; deeming certain payments overpaymentsSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended by adding at the end the following new paragraph:
				
					(17)Requirement to submit cost report and authority to suspend payments and deem certain payments
			 overpayments for ground ambulance services
 (A)In generalWith respect to ground ambulance services furnished by a supplier of such services during cost reporting periods (as defined in subparagraph (I)) beginning on or after January 1, 2020, such supplier shall make reports to the Secretary of information described in section 1121(a) in accordance with the uniform reporting system established under such section for such suppliers and, as may be required by the Secretary, of any of the information described in subparagraph (B).
 (B)Additional informationThe Secretary may, with respect to a supplier of ground ambulance services, require the following information (to be reported to the extent practicable under the uniform reporting system established under section 1121(a) for such suppliers):
 (i)Whether the supplier is part of an emergency services department, a governmental organization, or another type of entity (as described by the Secretary).
 (ii)The number of hours in a week during which the supplier is available for furnishing ground ambulance services.
 (iii)The average number of volunteer hours a week used by the supplier. (C)Suspension of paymentSubject to subparagraph (E), in the case that the Secretary determines that a supplier of ground ambulance services has not made to the Secretary a timely report described in subparagraph (A) with respect to a cost reporting period beginning on or after January 1, 2020, and before January 1, 2022, the Secretary may suspend payments made under this subsection, in whole or in part, to such supplier until the Secretary finds that such supplier has made such a report.
 (D)Deeming certain payments overpaymentsSubject to subparagraphs (E) and (F), in the case that the Secretary determines that a supplier of ground ambulance services has not made to the Secretary a complete, accurate, and timely report described in subparagraph (A) with respect to a cost reporting period beginning on or after January 1, 2022, the Secretary may deem payments made under this subsection to such supplier for such period to be overpayments and recoup such overpayments.
 (E)Hardship delayThe Secretary shall establish a process whereby a supplier of ground ambulance services may request a delay in making a report described in subparagraph (A) with respect to a cost reporting period for reason of significant hardship (as determined by the Secretary).
 (F)Authority to modify cost reporting elements and enforcementNot earlier than January 1, 2023, the Secretary may provide that subparagraph (D) no longer applies to ground ambulance services suppliers or a category of such suppliers after—
 (i)taking into account the recommendation of the Medicare Payment Advisory Commission in the most recent report available to the Secretary submitted under section 3 of the Comprehensive Operations, Sustainability, and Transport Act of 2017 regarding whether cost reports made by suppliers or a category of suppliers (as specified for purposes of the report submitted under such section) should be required or modified; and
 (ii)undertaking notice and comment rulemaking. (G)Audit of cost reportsThe Secretary shall audit reports described in subparagraph (A) made with respect to cost reporting periods beginning on or after January 1, 2021.
 (H)AppealsThe Secretary shall establish a process whereby a supplier of ground ambulance services may appeal a determination described in subparagraph (C) or (D) made with respect to a cost report required to be made by such supplier under subparagraph (A).
 (I)DefinitionIn this paragraph, the term cost reporting period means, with respect to a year, the 12-month period beginning on January 1 of such year.. (c)Stakeholder feedback (1)In generalThe Secretary of Health and Human Services shall implement the provisions of this section, including the amendments made by this section, through notice and comment rulemaking and seek input from stakeholders.
 (2)Nonapplication of Paperwork Reduction ActChapter 35 of title 44, United States Code, shall not apply with respect to— (A)the development and implementation of the uniform reporting system required under section 1121(a) of the Social Security Act (42 U.S.C. 1320a(a)) for suppliers of ground ambulance services and reports required to be made under section 1834(l)(17) of such Act (42 U.S.C. 1395m(l)(17)); and
 (B)the modification of the uniform reporting systems under such section 1121(a) of such Act for providers of such services and reports required to be made under section 1861(v)(1)(F) of such Act (42 U.S.C. 1395x(v)(1)(F)).
					(d)Implementation resources
 (1)In generalThere are hereby appropriated to the Secretary from the Federal Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42 U.S.C. 1395i) $8,000,000 and from the Federal Supplementary Medical Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t) $92,000,000 (of which not less than $10,000,000 shall be used to fulfill the auditing requirement under section 1834(l)(17)(G) of such Act, as added by subsection (b) of this section) to carry out the provisions of this section, including the amendments made by this section, to remain available through December 31, 2022.
 (2)Funding for employeesThe Secretary of Health and Human Services shall provide for the transfer to the Centers for Medicare & Medicaid Services Program Management Account, from the Federal Supplementary Medical Insurance Trust Fund under section 1841 of the Social Security Act (42 U.S.C. 1395t), of such sums as may be necessary in order to directly hire no more than 2 full-time employees to carry out the provisions of this section, including the amendments made by this section.
 (e)Sense of CongressIt is the sense of Congress that— (1)a cost report made by a supplier of ground ambulance services with respect to a cost reporting period beginning before January 1, 2022, may not contain complete and accurate information on ground ambulance services furnished during such a period by the supplier; and
 (2)the Secretary should take into account only the timeliness of such a report made with respect to such a period when determining whether to suspend payments to a supplier under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)).
				3.Ground ambulance services cost reporting study
 (a)In generalNot later than March 15, 2022, and as determined necessary by the Medicare Payment Advisory Commission thereafter, such Commission shall assess and submit to Congress a report on cost reports carried out in accordance with sections 1121(a) and 1834(l) of the Social Security Act (42 U.S.C. 1320a(a), 1395m(l)), the adequacy of payments for such services made under section 1834(l) of such Act, and the extent to which state mandates may create geographic variations in the cost of providing such services.
 (b)ContentsThe report described in subsection (a) shall contain the following: (1)An analysis of cost report data submitted in accordance with such sections.
 (2)An analysis of any burden on providers and suppliers of such services associated with reporting such data.
 (3)A recommendation on whether or not cost reports of ambulance services made by suppliers or a category of suppliers (as specified by the Secretary) of such services, or the ground ambulance portion of cost reports made by providers of such services, should be required or modified, taking into account the analyses described in paragraphs (1) and (2).
 4.Extension of ground ambulance services extenders and pay-forSection 1834(l) of the Social Security Act (42. U.S.C. 1395m(l)) is amended— (1)in paragraph (12)(A), by striking 2018 and inserting 2023;
 (2)in paragraph (13)(A), by striking 2018 each place it appears and inserting 2023; and (3)in paragraph (15), by striking on or after October 1, 2013 and inserting during the period beginning on October 1, 2013, and ending on September 30, 2018, and by 32 percent for such services furnished on or after October 1, 2018.
			
	
		December 21, 2017
		Reported from the Committee on Ways and Means with an amendmentDecember 21, 2017The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
